[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISMISS
The defendants have moved to dismiss the complaint on the ground an action involving the same parties and the same thing was instituted in the Federal Court prior to this State suit and is still pending. The defendants also claim the complaint should be dismissed on the ground the plaintiffs have failed to state, in the fourth, fifth and sixth counts, a cause of action against any of the defendants.
I have compared the complaint in this case with a copy of the complaint in the Federal case. The two cases are not "virtually alike". See Halpern v. Board of Education,196 Conn. 647, 652 (1985). Accordingly, the complaint should not be dismissed under the prior pending action doctrine.
The claim that counts four, five and six are insufficient is not a basis for dismissing the complaint. A motion to dismiss cannot be used to test whether the complaint states a cause of action. Baskin's Appeal from Probate,194 Conn. 635, 640 (1984).
The Motion to Dismiss is denied.
GEORGE N. THIM, JUDGE.